DETAILED ACTION
The present Office Action is in response to Applicant’s arguments/Remarks filed on 04/27/2022. No claim has been changed. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04/27/2022 have been fully considered, with the Examiner’s response set forth below.
(1)Applicant's arguments have been fully considered but they are not persuasive. Applicant argues “The Office Action appears to equate the “first flash translation layer” and “second flash translation layer” as recited in independent claim 1 to the “block mapping table” and the “page mapping table”, respectively … However, selecting between a block mapping table and a page mapping table does not teach or suggest to “select, based at least in part on a structure of the data, a flash translation layer for storing the data, the flash translation layer selected between a first flash translation layer and a second flash translation layer” as recited in independent claim 1 …For example, Ahn does not teach or suggest such features for at least the reason that a page or block mapping table is not the same as the flash translation layer (FTL). Rather, as noted above, Ahn describes a single FTL the may be used to store both the page mapping table and the block mapping table … Indeed, the Office Action has not shown that Ahn either contemplates or is capable of implementing two FTLs (e.g., the claimed "first flash translation layer" and "second flash translation layer"), much less that Ahn contemplates or is capable of implementing a selection between such FTLs. Rather, Ahn appears to explicitly avoid contemplation or implementation of a "first flash translation layer" and "second flash translation layer," and instead chooses to implement two different address mapping tables within a single FTL. Thus, it is unclear how a "page mapping table" and a "block mapping table" implemented within a same FTL could render obvious the claimed feature of "select[ing], based at least in part on a structure of the data, a flash translation layer for storing the data, the flash translation layer selected between a first flash translation layer and a second flash translation layer" as recited in independent claim (emphasis added). As such, Applicant respectfully submits that Ahn does not teach or suggest at least these features of independent claim 1.”
Examiner respectfully disagrees. Applicant contends that selecting between a block mapping table and a page mapping table based on size of write data is different from selecting between a first flash translation layer and a second translation layer based on a structure of data. However, Applicant failed to provide evidence or explanation describing the differences between a mapping table and a flash translation layer and why selecting between two block mapping tables with different granularities is different from selecting between two flash translation layers with different granularities. Furthermore, according to paragraph [0010] of the specification (Spec), a FTL performs logical to physical (L2P) address mapping, which matches the functionality of a mapping table disclosed in Ahn ([0085]). The Spec further states “The present disclosure provides techniques for including and using two or more FTLs within a memory device, where a first FTL (e.g., a primary FTL using a larger granularity) may be configured to support data mapping using the defined granularity and a second FTL (e.g., a secondary FTL or a smaller FTL) may be configured to support data mapping using a smaller granularity than the defined granularity.” ([0011]), which is the exact purpose and usage of the two mapping tables with different granularities. The block level mapping table disclosed in Ahn supports data mapping using a larger granularity (block level)  while the page level mapping table supports data mapping using a smaller granularity (page level). Moreover, Ahn teaches that a FTL “is essentially an address mapping scheme that converts a given address (e.g., a logical address) defined in one domain into a corresponding address (e.g., a physical address) defined in another domain ([0005]) and “the memory controller 122 may select a block mapping mode as an address mapping scheme for the buffered data stored in the buffer memory 126 …  the memory controller 122 may select a page mapping mode as an address mapping scheme for the buffered data stored in the buffer memory 126”. Clearly, there are two FTLs of different granularity disclosed in Ahn since there are two mapping schemes and each mapping scheme is considered as a FTL, as suggested by Ahn. Therefore, one ordinary skill in the art would realize that FTL 213 is merely a generic term describing a collection of FTLs that comprises two flash translation layers with different granularity. Thus, the combination of Ahn and Jin teaches the limitations recited in claim 1, “select, based at least in part on a structure of the data, a flash translation layer for storing the data, the flash translation layer selected between a first flash translation layer and a second flash translation layer that is associated with a smaller size of data storage than the first flash translation layer”.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0124276), hereinafter Ahn in view of Jin et al. (US 2021/0173785), hereinafter Jin.
Regarding claims 1, 13, and 20, taking claim 1 as exemplary, Ahn teaches an apparatus, comprising: 
a memory array (Ahn, [0057], non-volatile memory cells; [0047], non-volatile memory device 124); and 
a controller (Ahn, Fig.2, memory controller 122) coupled with the memory array (Ahn, Fig.2, NVM) and configured to cause the apparatus to: 
receive data and a command to store the data at the apparatus (Ahn, [0048], receiving a write request); 
select, based at least in part on a structure of the data, a flash translation layer (Ahn, [0062], block mapping table) for storing the data, the flash translation layer selected between a first flash translation layer and a second flash translation layer (Ahn, [0062], page mapping table) that is associated with a smaller size of data storage than the first flash translation layer (Ahn, [0051], if the write data has a size equal to or greater than a specified unit size … Then, the memory controller 122 may select a block mapping mode as an address mapping scheme for the buffered data stored in the buffer memory 126. Alternately, if write data has a size less than the specified unit size … Then, the memory controller 122 may select a page mapping mode as an address mapping scheme; [0056], However, if the write data fails to have a sequential write pattern at least equaling the reference size, the write data will be managed using a page mapping table; [0063]); and 
store, based at least in part on selecting the second flash translation layer, mapping information associated with the data at a subset of storage locations of the second flash translation layer, the mapping information having a format corresponding to the second flash translation layer.
Ahn does not explicitly teach store, based at least in part on selecting the second flash translation layer, mapping information associated with the data at a subset of storage locations of the second flash translation layer, the mapping information having a format corresponding to the second flash translation layer, as claimed.
However, Ahn in view of Jin teaches store, based at least in part on selecting the second flash translation layer, mapping information associated with the data at a subset of storage locations of the second flash translation layer, the mapping information having a format corresponding to the second flash translation layer (Jin, [0159], When the write data is random data, the write data may be … managed by the page unit mapping method in the first mapping table; [0168]; [0175], The write data and the logical address LBA 200 may be received from the host 300. Since the length of the logical address string is 1, the logical address may correspond to the random write data. Therefore, mapping data generated based on the logical address LBA 200 may be stored in the first mapping table 421).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate teachings of Jin to store mapping information in a page mapping table when the size of the data associated with the mapping information is less than a threshold and determined to be managed by a page unit mapping method. A person of ordinary skill in the art would have been motivated to combine the teachings of Ahn with Jin because it improves efficiency and performance of the storage system disclosed in Ahn by providing operation flexibility to map a I/O request address directly to either a page mapping table when the I/O request accesses a storage device in page units or a block mapping table when the I/O request accesses the storage device in block units (Jin, [0087]).
Claims 13 and 20 have similar limitations as claim 1 and they are rejected for the similar reasons.
Regarding claims 2 and 14, taking claim 2 as exemplary, the combination of Ahn and Jin teaches all the features with respect to claim 1 as outlined above. The combination of Ahn further teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: determine that a size of the data is smaller than a threshold size of data storage associated with the first flash translation layer, wherein the structure of the data comprises the size of the data (Ahn, [0051], [0056]).  
Claim 14 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 3 and 15, taking claim 3 as exemplary, the combination of Ahn and Jin teaches all the features with respect to claim 1 as outlined above. The combination of Ahn further teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: 
determine that an alignment of one or more subsets of the data fails to match a data alignment associated with the first flash translation layer, wherein the structure of the data comprises the alignment of the one or more subsets (Ahn, [0094], [0095]; Fig.10).  
Claim 14 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 4 and 16, taking claim 4 as exemplary, the combination of Ahn and Jin teaches all the features with respect to claim 1 as outlined above. The combination of Ahn further teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to:
determine that a size or an alignment of the data fails to match a size or an alignment of one or more storage locations associated with the first flash translation layer, wherein the structure of the data comprises the size or the alignment of the data (Ahn, [0056]; [0094], Fig.10).  
Claim 16 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claims 5 and 17, taking claim 5 as exemplary, the combination of Ahn and Jin teaches all the features with respect to claim 1 as outlined above. The combination of Ahn further teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: 
receive a second command to read second data stored at the apparatus (Jin, [0151], receive logical addresses and a read request from the host 300);
determine, based at least in part on receiving the second command, whether the second data is stored using mapping information from the second flash translation layer (Jin, [0151], When the received logical addresses are included in the first mapping table, the first memory controller 200_1 may provide the first memory device group 100_1 with target physical addresses corresponding to the logical addresses in the first mapping table; [0152], Since the first mapping table may be managed in the page unit, one physical address may indicate one physical page); and 
read the second data based at least in part on determining whether the second data is stored using mapping information from the second flash translation layer (Jin, [0151, [0152]]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate teachings of Jin to determine whether to use a smaller granularity mapping table or a larger granularity mapping table for address translation in read requests. A person of ordinary skill in the art would have been motivated to combine the teachings of Ahn and Jin because it improves efficiency and performance of the storage system disclosed in Ahn by providing operation flexibility to map a I/O request address directly to either a page mapping table when the I/O request accesses a storage device in page units or a block mapping table when the I/O request accesses the storage device in block units (Jin, [0087]).
Claim 17 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claims 6 and 18, taking claim 6 as exemplary, the combination of Ahn and Jin teaches all the features with respect to claim 5 as outlined above. The combination of Ahn further teaches the apparatus of claim 5, wherein the controller is further configured to cause the apparatus to: 
determine that the second data is stored using second mapping information from the second flash translation layer (Jin, [0151], [0152]); and 
read the second data using the second mapping information from the second flash translation layer based at least in part on determining that the second data is stored using second mapping information from the second flash translation layer (Jin, [0151]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate teachings of Jin to determine whether to use a smaller granularity mapping table to a larger granularity mapping table for address translation in read requests. A person of ordinary skill in the art would have been motivated to combine the teachings of Ahn and Jin because it improves efficiency and performance of the storage system disclosed in Ahn by providing operation flexibility to map a I/O request address directly to either a page mapping table when the I/O request accesses a storage device in page units or a block mapping table when the I/O request accesses the storage device in block units (Jin, [0087]).
Claim 18 has similar limitations as claim 6 and is rejected for the similar reasons.
Regarding claims 7 and 19, taking claim 7 as exemplary, the combination of Ahn and Jin teaches all the features with respect to claim 5 as outlined above. The combination of Ahn further teaches the apparatus of claim 5, wherein the controller is further configured to cause the apparatus to: 
determine that the second data is not associated with mapping information from the second flash translation layer (Jin, [0153], receive logical addresses and a read request from the host 300. When the received logical addresses are included in the second mapping table; [0087], the first mapping table may configure each entry of the mapping table in a page unit, and the second mapping table may configure each entry of the mapping table in a zone unit.); and 
read the second data using second mapping information from the first flash translation layer based at least in part on determining that the second data is not associated with mapping information from the second flash translation layer (Jin, [0157], read the target memory block indicated by the index of the target zone; [0156], when one zone corresponds to one memory block. the mapping method in the second mapping table may be block mapping method.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate teachings of Jin to determine whether to use a smaller granularity mapping table or a larger granularity mapping table for address translation in read requests. A person of ordinary skill in the art would have been motivated to combine the teachings of Ahn and Jin because it improves efficiency and performance of the storage system disclosed in Ahn by providing operation flexibility to map a I/O request address directly to either a page mapping table when the I/O request accesses a storage device in page units or a block mapping table when the I/O request accesses the storage device in block units (Jin, [0087]).
Claim 19 has similar limitations as claim 7 and is rejected for the similar reasons.
Regarding claim 12, the combination of Ahn and Jin teaches all the features with respect to claim 1 as outlined above. The combination of Ahn further teaches the apparatus of claim 1, wherein the command comprises an indication of a logical address for the data (Ahn, [0013], wherein the write command includes write data and a logical address for the write data; [0048], hat is, upon receiving a write request, the host 110 may provide a start address (LAB) for the write data and a sector number (nSC) to the data storage device 120).  

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Jin as applied to claim 1 above, and further in view of Palay et al. (US 2012/0317377), hereinafter Palay.
Regarding claim 8, the combination of Ahn teaches all the features with respect to claim 1 as outlined above. The combination of Ahn does not explicitly teach the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: determine that a condition is met for rewriting the data at the apparatus; select, based at least in part on determining that the condition is met, the first flash translation layer for rewriting the data; and store, based at least in part on selecting the first flash translation layer, second mapping information associated with the data at a subset of storage locations of the first flash translation layer, the mapping information having a format corresponding to the first flash  translation layer, as claimed.
However, the combination of Ahn in view of Palay teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: 
determine that a condition is met for rewriting the data at the apparatus (Palay, [0033], the upper FTL may disable the static wear leveling process carried out by the lower FTL. Additionally or alternatively, the upper FTL may inhibit any other function of the lower FTL … The upper FTL may inhibit a given function of the lower FTL for a limited time, for limited endurance (e.g., for a specified number of programming and erasure cycles); [0019]); 
select, based at least in part on determining that the condition is met, the first flash translation layer for rewriting the data (Palay, [0034], Wear leveling processes typically operate at block level and are thus typically handled by the lower FTL); and 
store, based at least in part on selecting the first flash translation layer, second mapping information associated with the data at a subset of storage locations of the first flash translation layer, the mapping information having a format corresponding to the first flash translation layer (Palay, [0028], the lower FTL is configured to use block mapping; Jin, [0170], When the logical address corresponds to sequential write data, the main controller may store the mapping data generated based on the logical address in the second mapping table 422; [0172], The write data and the logical addresses LBA 20 to LBA 99 may be received from the host 300. Since the length of the logical address string is 80, the logical addresses may correspond to sequential write data. Therefore, mapping data generated based on the logical addresses LBA 20 to LBA 99 may be stored in the second mapping table 422).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate teachings of Jin to store mapping information in a page mapping table when the size of the data associated with the mapping information is less than a threshold and determined to be managed by a page unit mapping method. A person of ordinary skill in the art would have been motivated to combine the teachings of Ahn and Jin because it improves efficiency and performance of the storage system disclosed in Ahn by providing operation flexibility to map a I/O request address directly to either a page mapping table when the I/O request accesses a storage device in page units or a block mapping table when the I/O request accesses the storage device in block units (Jin, [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ahn to incorporate the teachings of Palay to select a block level address mapping table for data rewriting associated with wear-leveling. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ahn with Palay because it improves efficiency and performance of the storage system disclosed in the combination of Ahn by selecting a block level flash translation layer when writing operations are performed at a block level (Palay, [0034]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn, Jin, and Palay as applied to claim 8 above, and further in view of Lin et al. (US 2017/0269852), hereinafter Lin.
Regarding claim 9, the combination of Ahn teaches all the features with respect to claim 8 as outlined above. The combination of Ahn does not explicitly teach the apparatus of claim 8, wherein the condition comprises a power cycle change for the apparatus, a quantity of entries of mapping information for the second flash translation layer, an expiration of a timer, or any combination thereof, as claimed.
However, the combination of Ahn in view of Lin teaches the apparatus of claim 8, wherein the condition comprises a power cycle change for the apparatus, a quantity of entries of mapping information for the second flash translation layer, an expiration of a timer, or any combination thereof (Lin, [0055], the controller can set the indicator to not allow the maintenance period and disable background processes, like static wear-leveling … The maintenance period can be allowed during power-up processing, during power-down processing, and during extended idle periods. The controller 108 can manage the timer 128 of FIG. 1 to provide an interrupt for idle time of the system interface 102 of FIG. 1 in order to initiate the maintenance period).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combinations of Ahn to incorporate teachings of Lin to perform maintenance operations such as wear-leveling during power cycle changes or during extended idle periods. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ahn with Lin because it improves efficiency and performance of the system disclosed in the combination of Ahn by separating low priority maintenance and background processes from intense successive host access commands (Lin, [0055]).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn and Jin as applied to claim 1 above, and further in view of Muthiah (US 10,877,900), hereinafter Muthiah.
Regarding claim 10, the combination of Ahn teaches all the features with respect to claim 1 as outlined above. The combination of Ahn does not explicitly teach the apparatus of claim 1, wherein the mapping information comprises a logical to physical address mapping, the logical to physical address mapping comprising a flat list, a hash table, a binary tree, or any combination thereof, as claimed.  
However, the combination of Ahn in view of Muthiah teaches the apparatus of claim 1, wherein the mapping information comprises a logical to physical address mapping, the logical to physical address mapping comprising a flat list, a hash table, a binary tree, or any combination thereof (Muthiah, Col.12, lines, 15-22, the address mapping table 510 includes a map or index that maps logical addresses to physical addresses. The map may be in the form of a B-tree, a content addressable memory (“CAM”), a binary tree, and/or a hash table, and the like).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ahn to incorporate teachings of Muthiah to implement an address mapping table using a B-tree. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ahn with Muthiah because it improves performance of the storage system disclosed in the combination of Ahn by using binary search tree to increase search speed on mapping tables.
Regarding claim 11, the combination of Ahn, Jin, and Muthiah teaches all the features with respect to claim 10 as outlined above. The combination of Ahn further teaches the apparatus of claim 10, wherein the binary tree comprises an indication of one or more child nodes for each logical to physical address mapping (Muthiah, Col.12. lines 15-22, the address mapping table 510 is a tree with nodes that represent logical addresses and comprise corresponding physical addresses).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ahn to incorporate teachings of Muthiah to implement an address mapping table using a B-tree. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ahn with Muthiah because it improves performance of the storage system disclosed in the combination of Ahn by using binary search tree to increase search speed on mapping tables.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136